Title: [December 7. 1779. Tuesday.]
From: Adams, John
To: 


      December 7. 1779. Tuesday. About Eleven O Clock We discovered Land. Two large Mountains, one sharp and steep, the other large and broad, made their Appearance. We passed three Capes, Finisterre, Tortanes and Veillane. The Chevalier de La Molion gave me some Accajou Nutts. In handling the outside Shell, which has a corrosive Oil in it, in order to come at the meat, I got a little of this juice on my fingers and afterwards inadvertently rubbing my Eyes, I soon found the Lids swelled and inflamed up to my Brows.
     